Exhibit 10.2

Execution Version

PATHFINDER BANCORP, INC.

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 8, 2019, by and among Pathfinder Bancorp, Inc., a Maryland corporation
(the “Company”), and the purchaser(s) signatory hereto (each a “Registration
Rights Purchaser” and collectively, the “Registration Rights Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of May 8, 2019, between the Company and each Registration Rights Purchaser (the
“Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Registration Rights Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 8(h).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Allowable Grace Period” shall have the meaning set forth in Section 5(d).

“Business Day” means a day other than a Saturday or Sunday or other day on which
banks located in New York are authorized or required by law to close.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, securities convertible into or
exchangeable or exercise able for any of its shares, interests, participations
or other equivalents, partnership interests (whether general or limited),
limited liability company interests, or equivalent ownership interests in or
issued by such Person.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the voting common stock of the Company, par value $0.01 per
share, and any securities into which such shares of voting common stock may
hereinafter be reclassified.

“Company” shall have the meaning set forth in the Preamble.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the seventh (7th) Trading Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the Commission that such Registration Statement will not be “reviewed”

 

1



--------------------------------------------------------------------------------

or will not be subject to further review; provided, that if the Effectiveness
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Effectiveness Deadline shall be extended to the next Business
Day on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the date that is the fourth
(4th) anniversary of the Closing Date, provided, that if the Filing Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Filing Deadline shall be extended to the next Business Day on
which the Commission is open for business.

“FINRA” shall have the meaning set forth in Section 5(n).

“Grace Period” shall have the meaning set forth in Section 5(d).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Holders Counsel” shall have the meaning set forth in Section 5(a).

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

“Initial Registration Statement” means shall have the meaning set forth in
Section 2(a).

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

“Losses” shall have the meaning set forth in Section 7(a).

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“Non-Responsive Holder” shall have the meaning set forth in Section 8(d).

“Non-Voting Common Stock” means the Company’s non-voting common stock, par value
$0.01 per share, into which the Series B Preferred Stock is convertible
following approval by the Company’s stockholders of articles supplementary to
its articles of incorporation authorizing said stock.

“Other Securities” means shares of Common Stock, Preferred Stock, Non-Voting
Common Stock, Warrants or shares of other Capital Stock or other securities of
the Company which are contractually entitled to registration rights or Capital
Stock which the Company is registering pursuant to a Registration Statement.

 

2



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Registration” shall have the meaning set forth in Section 3(a).

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Registrable Securities” means all of the Shares, the Warrants, the Underlying
Shares and any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
Shares, the Warrants or the Underlying Shares, provided that Shares, the
Warrants or the Underlying Shares shall cease to be Registrable Securities upon
the earliest to occur of the following: (A) a sale pursuant to a Registration
Statement; (B) becoming eligible for sale without time, volume or manner of sale
restrictions by the Holders under Rule 144; or (C) if such Shares, Warrants or
Underlying Shares have ceased to be outstanding.

“Registration Rights Purchaser” or “Registration Rights Purchasers” shall have
the meaning set forth in the Preamble.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Requested Information” shall have the meaning set forth in Section 8(d).

“Required Registration Statement” means any Initial Registration Statement, New
Registration Statement or Remainder Registration Statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

 

3



--------------------------------------------------------------------------------

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series B Preferred Stock” means the Company’s Series A Convertible Perpetual
Preferred Stock, par value $0.01 per share, and any securities into which such
shares of Series A Convertible Perpetual Preferred Stock may hereinafter be
reclassified.

“Shares” means the shares of Common Stock and Series B Preferred Stock issued or
issuable to the Registration Rights Purchaser pursuant to the Purchase
Agreement.

“Shelf Offering” shall have the meaning set forth in Section 4(a).

“Take-Down Notice” shall have the meaning set forth in Section 4(a).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Underlying Shares” means the shares of Common Stock and Non-Voting Common Stock
into which the Series B Preferred Stock is convertible or which are issuable
pursuant to the Warrant Agreement.

2. Mandatory Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). Notwithstanding the registration obligations set forth in this
Section 2, in the event that (i) the Company’s counsel determines that all such
Registrable Securities cannot,

 

4



--------------------------------------------------------------------------------

as a result of the application of Rule 415, be registered for resale as a
secondary offering on a single registration statement prior to filing the
Initial Registration Statement, or (ii) the Commission informs the Company that
all such Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (A) inform each of the
Holders thereof and, as applicable, file the Initial Registration Statement, or
use its reasonable best efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (B) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in each case covering the maximum number of such
Registrable Securities permitted to be registered thereon, on such form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided, that in the case of (ii) above, prior to filing
such amendment or New Registration Statement, the Company shall be obligated to
use its reasonable best efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Securities Act Rules Compliance and
Disclosure Interpretation 612.09, or any successor thereto. Notwithstanding any
other provision of this Agreement, if the opinion of the Company’s counsel or
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and, in the case of clause (ii) above, notwithstanding that the
Company used reasonable best efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), the number
of Registrable Securities to be registered on such Registration Statement will
be reduced on a pro rata on the basis of the aggregate number of Registrable
Securities owned by each applicable Holder, and under such circumstances, the
Company will not be subject to the payment of Liquidated Damages in
Section 2(c). In the event the Company amends the Initial Registration Statement
or files a New Registration Statement, as the case may be, under clauses (A) or
(B) above, the Company will use its reasonable best efforts to file with the
Commission, as promptly as allowed by Commission or SEC Guidance provided to the
Company or to registrants of securities in general, one or more registration
statements on such form available to the Company to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”). No Holder shall be named as an
“underwriter” in any Registration Statement without such Holder’s prior written
consent.

(b) The Company shall use its reasonable best efforts to cause each Required
Registration Statement to be declared effective by the Commission as soon as
practicable, and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline,
and shall use its reasonable best efforts to keep each Required Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Required
Registration Statement have been publicly sold by the Holders or (ii) the date
that all Registrable Securities covered by such Required Registration Statement
may be sold by the Holders without volume or manner of sale restrictions under
Rule 144, as determined by counsel to the Company pursuant to a written opinion
letter to such effect, addressed and reasonably acceptable to the Company’s
transfer agent (the “Effectiveness Period”). The Company shall request
effectiveness of a Required Registration Statement as of 5:00 p.m., New York
City time, on a Trading Day. The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) Business Day of the Effective Date
unless already available on the Commission’s Edgar site or successor system. The
Company shall file a final Prospectus for a Required Registration Statement with
the Commission, as required by Rule 424(b) as promptly as reasonably practicable
following the Effective Date.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, or (iii) after its Effective Date, (A) such
Registration

 

5



--------------------------------------------------------------------------------

Statement ceases to be effective for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
for which it is required to be effective, or (B) the Holders are not permitted
to utilize the Prospectus therein to resell such Registrable Securities (other
than during an Allowable Grace Period), (iv) a Grace Period applicable to a
Required Registration Statement exceeds the length of an Allowable Grace Period,
or (v) after the Filing Deadline, and only in the event a Registration Statement
is not effective or available to sell all Registrable Securities, the Holders
are unable to sell Registrable Securities without restriction under Rule 144
(any such failure or breach in clauses (i) through (v) above being referred to
as an “Event,” and, for purposes of clauses (i), (ii), (iii) or (v), the date on
which such Event occurs, or for purposes of clause (iv) the date on which such
Allowable Grace Period is exceeded, being referred to as an “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to 2.0% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any Registrable Securities held by such
Holder on the Event Date. The parties agree that notwithstanding anything to the
contrary herein or in the Purchase Agreement, no Liquidated Damages shall be
payable (i) if as of the relevant Event Date, the Registrable Securities may be
sold by the Holders without volume or manner of sale restrictions under
Rule 144, as determined by counsel to the Company pursuant to a written opinion
letter to such effect, addressed and reasonably acceptable to the Company’s
transfer agent, (ii) to a Holder causing an Event that relates to or is caused
by any action or inaction taken by such Holder, (iii) to a Holder in the event
it is unable to lawfully sell any of its Registrable Securities (including,
without limitation, in the event a Grace Period exceeds the length of an
Allowable Grace Period) because of possession of material non-public information
or (iv) with respect to any period after the expiration of the Effectiveness
Period (it being understood that this clause shall not relieve the Company of
any Liquidated Damages accruing prior to the expiration of the Effectiveness
Period). If the Company fails to pay any Liquidated Damages pursuant to this
Section 2(c) in full within ten (10) Business Days after the date payable, the
Company will pay interest on the amount of Liquidated Damages then owing to the
Holder at a rate of 0.5% per month on an annualized basis (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. With respect to a Holder, the Effectiveness Deadline for a
Required Registration Statement shall be extended without default or Liquidated
Damages hereunder in the event that the Company’s failure to obtain the
effectiveness of the Registration Statement on a timely basis results from the
failure of such Holder to timely provide the Company with information requested
by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which case the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Registration Rights Purchaser).

3. Piggyback Registration.

(a) If the Company intends to file a Registration Statement covering a primary
or secondary offering of any of its Common Stock, Series B Preferred Stock,
Non-Voting Common Stock, Warrants or Other Securities, whether or not the sale
for its own account, which is not a registration solely to implement an employee
benefit plan pursuant to a registration statement on Form S-8 (or successor
form), a registration statement on Form S-4 (or successor form) or a transaction
to which Rule 145 or any other similar rule of the Commission is applicable, the
Company will promptly (and in any event at least ten (10) Business Days before
the anticipated filing date) give written notice to the Holders of its intention
to effect such a registration. The Company will effect the registration under
the Securities Act of all Registrable Securities that the Holder(s) request(s)
be included in such registration (a “Piggyback

 

6



--------------------------------------------------------------------------------

Registration”) by a written notice delivered to the Company within five
(5) Business Days after the notice given by the Company in the preceding
sentence. Subject to Section 3(b), securities requested to be included in a
Company registration pursuant to this Section 3 shall be included by the Company
on the same form of Registration Statement as has been selected by the Company
for the securities the Company is registering for sale referred to above. The
Holders shall be permitted to withdraw all or part of the Registrable Securities
from the Piggyback Registration at any time at least two (2) Business Days prior
to the effective date of the Registration Statement relating to such Piggyback
Registration (the “Piggyback Registration Statement”). If the Company elects to
terminate any registration filed under this Section 3 prior to the effectiveness
of such registration, the Company will have no obligation to register the
securities sought to be included by the Holders in such registration under this
Section 3. There shall be no limit to the number of Piggybank Registrations
pursuant to this Section 3(a).

(b) If a Registration Statement under this Section 3 relates to an underwritten
offering and the managing underwriter(s) advise(s) the Company that in its or
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or Prospectus
only such number of securities that in the reasonable opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Common Stock and other securities the Company proposes to sell, (ii) second,
the Registrable Securities of the Holders who have requested inclusion of
Registrable Securities pursuant to this Section 3, pro rata on the basis of the
aggregate number of such securities or shares owned by each such person, or as
such Holders may otherwise agree, and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement. The Company shall select the investment banking firm or firms to act
as the lead underwriter or underwriters in connection with an underwritten
offering made pursuant to this Section 3; provided that such underwriter(s)
shall be reasonably acceptable to the applicable Holder(s). No Holder may
participate in any underwritten registration under this Section 3 unless such
Holder (i) agrees to sell the Registrable Securities it desires to have covered
by the underwritten offering on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

4. Underwritten Shelf Offerings.

(a) At any time that a shelf registration statement covering Registrable
Securities pursuant to Section 2 or Section 3 is effective, if any Holder
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to sell all or part of its Registrable Securities included by it on the shelf
registration statement (a “Shelf Offering”), then the Company shall amend or
supplement the shelf registration statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering (taking into account the inclusion of Registrable Securities by any
other Holders pursuant to this Section 4(a)). In connection with any Shelf
Offering, including any Shelf Offering that is an underwritten offering, such
proposing Holder(s) shall also deliver the Take-Down Notice to all other holders
of Registrable Securities included on such shelf Registration Statement and
permit each such Holder to include its Registrable Securities included on the
shelf Registration Statement in the Shelf Offering if such holder notifies the
proposing Holder(s) and the Company within five days after delivery of the
Take-Down Notice to such Holder.

 

7



--------------------------------------------------------------------------------

(b) The Company shall have no obligation to effect an underwritten offering
under this Section 4 on behalf of the holders of Registrable Securities electing
to participate in such offering unless the expected gross proceeds from such
offering exceed $7,500,000. Additionally, in no event shall the Company be
required to engage in more than one such underwritten offering in any 365 day
period.

(c) If a Shelf Offering of Registrable Securities included in a Required
Registration Statement is to be conducted as an underwritten offering, then the
Holders of the majority of the Registrable Securities included in a Required
Registration Statement shall select the investment banking firm to act as the
lead underwriter in connection with such offering; provided, that such selection
shall be reasonably acceptable to the Company. If, in connection with any such
underwritten offering, the underwriter(s) advise(s) the Company that in its or
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or Prospectus
only such number of securities that in the reasonable opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Holders who have requested registration of
Registrable Securities pursuant to this Section 4, pro rata on the basis of the
aggregate number of such securities or shares owned by each such person, or as
the Holders may otherwise agree amongst themselves, (ii) second, the Common
Stock and other securities the Company proposes to sell, and (iii) third, any
other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement. No Holder may participate in any
underwritten registration under this Section 4 unless such Holder (i) agrees to
sell the Registrable Securities it desires to include in the underwritten
offering on the basis provided in any underwriting arrangements in customary
form and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements.

(d) In addition to Sections (a) and (b) of this Section 4, a Shelf Offering of
Registrable Securities included on a Piggyback Registration Statement initiated
by Holders shall be subject to the procedures set forth in Section 3(b).

5. Registration Procedures.

In connection with the Company’s registration obligations hereunder:

(a) the Company shall, not less than three (3) Trading Days prior to the filing
of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (except for Annual Reports on Form 10-K, Quarterly Reports on
Form 10-Q, proxy statements and Current Reports on Form 8-K and any similar or
successor reports), furnish to one counsel designated by a majority of the
outstanding Registrable Securities (“Holders Counsel”), copies of such
Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, which documents will be subject to the reasonable review
of Holders Counsel; provided that each Holder shall have the right to review,
prior to filing, its selling shareholder information. The Company shall not file
any Registration Statement or amendment or supplement thereto containing
information which Holders Counsel reasonably objects in good faith, unless the
Company shall have been advised by its counsel that the information objected to
is required under the Securities Act or the rules or regulations adopted
thereunder.

(b) (i) the Company shall prepare and file with the Commission such amendments,
including post-effective amendments and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during an Allowable
Grace Period); (ii) the Company shall cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement (subject to the terms of
this Agreement), and, as so supplemented or

 

8



--------------------------------------------------------------------------------

amended, to be filed pursuant to Rule 424 (except during an Allowable Grace
Period); (iii) the Company shall respond as promptly as reasonably practicable
to any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders Counsel true and complete copies of all correspondence from
and to the Commission relating to such Registration Statement that pertains to
the Holders as “Selling Shareholders”; and (iv) the Company shall comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided, that
each Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Registration Rights Purchaser sells any of the Registrable
Securities (including in accordance with Rule 172 under the Securities Act), and
each Holder agrees to dispose of Registrable Securities in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 5(b)) by reason of the
Company filing a report on Form 10-K, Form 10- Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission as promptly as practicable.

(c) the Company shall notify the Holders (which notice shall, pursuant to
clauses (ii) through (iv) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, if
applicable) as promptly as reasonably practicable following the day (i)(A) when
a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement has been filed with the Commission; and (B) with respect
to each Registration Statement or any post-effective amendment, when the same
has become effective; (ii) of the issuance by the Commission or any other
federal or state Governmental Entity of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (iv) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

(d) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”). During the Grace Period, the Company shall not be
required to maintain the effectiveness of any Registration Statement filed
hereunder and, in any event, Holders shall suspend sales of Registrable
Securities pursuant to such Registration Statements during the pendency of the
Grace Period provided, the Company shall promptly (i) notify the Holders in
writing of the existence of material non-public information giving rise to a
Grace Period or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use reasonable best efforts
to terminate a Grace Period as promptly as practicable provided that such
termination is, in the good faith judgment of the Company, in the best interest
of the Company and (iii) notify the Holders in writing of the date on which the
Grace

 

9



--------------------------------------------------------------------------------

Period ends; provided, further, that, with respect to a Required Registration
Statement only, no single Grace Period shall exceed forty-five (45) consecutive
days, and during any three hundred sixty-five (365) day period, the aggregate of
all Grace Periods shall not exceed an aggregate of ninety (90) days (each Grace
Period complying with this provision being an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in clause (i) above and shall end on and include the later of the date the
Holders receive the notice referred to in clause (iii) above and the date
referred to in such notice; provided, that no Grace Period shall be longer than
an Allowable Grace Period. Notwithstanding anything to the contrary, the Company
shall use reasonable best efforts to cause the Transfer Agent to deliver
unlegended Shares to a transferee of a Holder in accordance with the terms of
the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which a Holder has entered into an irrevocable contract for sale
prior to the Holder’s receipt of the notice of a Grace Period and for which the
Holder has not yet settled.

(e) the Company shall use reasonable best efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(f) the Company shall, if requested by a Holder, furnish to such Holder, without
charge, at least one (1) conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Holder
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR or successor system.

(g) the Company agrees to promptly deliver to each Holder whose Registrable
Securities are included in the applicable Registration Statement, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.

(h) the Company shall, prior to any resale of Registrable Securities by a
Holder, use its reasonable best efforts to register or qualify or cooperate with
the selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
general tax in any such jurisdiction where it is not then so subject or file a
consent to service of process in any such jurisdiction.

(i) the Company shall enter into such customary agreements (including an
underwriting agreement in customary form) and take all such other actions
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith or by the managing underwriter(s), if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
In connection with any such permitted underwritten offering of Registrable
Securities, (i) the Company shall (A) make such representations and warranties
to the selling Holders and the managing underwriter(s), if any, with respect to
the business of the Company and its subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each

 

10



--------------------------------------------------------------------------------

case, in form, substance and scope as are customarily made by issuers in
underwritten offerings, and, if true, confirm the same if and when requested,
(B) use its reasonable best efforts to furnish opinions of counsel to the
Company and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriter(s), if
any, addressed to each of the managing underwriter(s), if any, covering the
matters customarily covered in opinions requested in underwritten offerings,
(C) use its reasonable best efforts to obtain “cold comfort” letters and updates
thereof from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each of the managing
underwriter(s), if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings, (D) include within the underwriting agreement
indemnification provisions and procedures customary in such underwritten
offerings and (E) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith, their counsel and the managing underwriter(s), if any,
to evidence the continued validity of the representations and warranties made
pursuant to clause (A) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company, (ii) each Holder shall not, during such period (which
period shall in no event exceed one hundred and eighty (180) days, subject to
any then customary “booster shot” extension (which extension shall not exceed
thirty (30) days) following the effective date of any Registration Statement to
the extent requested by any managing underwriter, sell, pledge, hypothecate,
transfer, make any short sale of, loan, grant any option or right to purchase
of, or otherwise transfer or dispose of (other than to donees who agree to be
similarly bound) any Registrable Securities owned by it at any time during such
period, except Registrable Securities included in such registration; provided
that any release of Registrable Securities from such agreement shall be effected
among the Holders on a pro rata basis according to the Registrable Securities
then owned by them, and (iii) the Company shall use its reasonable best efforts
to cause each of its directors and senior executive officers to execute and
deliver customary lockup agreements in such form and for such time period up to
one hundred and eighty (180) days (subject to any then customary “booster shot”
extensions) as may be requested by any managing underwriter. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder.

(j) the Company shall make available for inspection by any Holder of Registrable
Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such seller or
underwriter (collectively, the “Inspectors”), at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its Subsidiaries
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement; provided,
however, that any Records that are not generally publicly available at the time
of delivery of such Records shall be kept confidential by such Inspectors unless
(i) the disclosure of such Records is necessary in the reasonable judgment of
the Inspectors to avoid or correct a misstatement or omission in the
Registration Statement, or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction; provided,
further, that each Holder of Registrable Securities agrees that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company to the extent legally permitted and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential.

 

11



--------------------------------------------------------------------------------

(k) the Company shall, in the case of an underwritten offering, cause its
officers to use their reasonable best efforts to support the marketing of the
Registrable Securities covered by the Registration Statement (including, without
limitation, by participation in “road shows”) if requested by the managing
underwriter(s) and taking into account the Company’s business needs.

(l) the Company shall reasonably cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request. Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.

(m) the Company shall following the occurrence of any event contemplated by
Sections 5(c)(ii)-(iv), as promptly as reasonably practicable, as applicable:
(i) use its reasonable best efforts to prevent the issuance of any stop order or
obtain its withdrawal at the earliest possible moment if the stop order have
been issued, or (ii) taking into account the Company’s good faith assessment of
any adverse consequences to the Company and its shareholders of the premature
disclosure of such event, prepare and file a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

(n) the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of securities of the Company
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA, any state securities
commission or any other government or regulatory body with jurisdiction over the
Company or its activities. During any periods that the Company is unable to meet
its obligations hereunder with respect to the registration of Registrable
Securities because any Holder fails to furnish such information within two
(2) Trading Days of the Company’s request, any Liquidated Damages that are
accruing at such time as to such Holder only shall be tolled and any Event that
may otherwise occur solely because of such delay shall be suspended as to such
Holder only, until such information is delivered to the Company.

(o) the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing (but not
additional filings) within two (2) Business Days of the request therefore.

(p) if the Company becomes eligible to use Form S-3 during the term of this
Agreement, the Company shall use its reasonable best efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

(q) if requested by a Holders Counsel, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees (upon
advice of counsel) is required to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

 

12



--------------------------------------------------------------------------------

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such Holder
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who fails to furnish
such information within a reasonable time after receiving such request.

6. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, stock transfer
taxes and fees of counsel for the Holders) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence that are the
Company’s responsibility shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an issuer filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so
long as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (vii) those
expenses of Castle Creek actually and reasonably incurred, including without
limitation, reasonable attorneys’ fees, not to exceed $50,000 in the aggregate.
In addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.

7. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder
and each of their respective officers, directors, agents, general partners,
managing members, managers, Affiliates and employees, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, general partners,
managing members, managers, agents and employees of such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable and documented
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of

 

13



--------------------------------------------------------------------------------

or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based primarily upon
information regarding such Holder furnished in writing to the Company by such
Holder or on behalf of such Holder expressly for use therein, or to the extent
that such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was approved by such Holder or
Holders Counsel expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto,
(B) Holder’s failure to deliver or cause to be delivered the Prospectus or any
amendment or supplement thereto made available by the Company in compliance with
Section 8(g), or (C) in the case of an occurrence of an event of the type
specified in Sections 5(c)(ii)-(iv), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing or electronic mail that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 8(h) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 7(c)) and shall survive the transfer of the Registrable Securities by
the Holders.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (A) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by or on behalf of such Holder expressly for
use therein, or (B) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved by such Holder or Holders
Counsel expressly for use in a Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (C) in the case
of an occurrence of an event of the type specified in Sections 5(c)(ii)- (iv),
to the extent, but only to the extent, related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 8(h), but only if and to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected, or (ii) Holder’s failure to
deliver or cause to be delivered the Prospectus or any amendment or supplement
thereto made available by the Company in compliance with Section 8(g). In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

 

14



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of one (1) counsel reasonably satisfactory to the Indemnified Party
and the payment of all reasonable and documented fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such written notice within a reasonable time of commencement of
any such Proceeding shall not relieve the Indemnifying Party of its obligations
or liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party in its ability to defend such Proceeding.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel in writing that a conflict of interest exists
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party; provided, that the Indemnifying Party shall not be liable
for the fees and expenses of more than one separate firm of attorneys at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or unreasonably
conditioned. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 7(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

(d) Contribution. If a claim for indemnification under Section 7(a) or 7(b) is
unavailable to an Indemnified Party (other than in accordance with its terms) or
insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 7(d) was available to such party in
accordance with its terms. The parties hereto agree that it would not be just

 

15



--------------------------------------------------------------------------------

and equitable if contribution pursuant to this Section 7(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 7(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 7 are in
addition to any other rights to indemnification or contribution which an
Indemnified Party may have pursuant to law, equity, contract or otherwise.

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, will be entitled to specific performance of its rights
under this Agreement. The Company and each Holder agree that monetary damages
may not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

(b) Prohibition on Other Registrations. The Company agrees not to effect or
initiate a registration statement for any public sale or distribution of any
securities similar to those being registered pursuant to this Agreement, or any
securities convertible into or exchangeable or exercisable for such securities
(other than a registration solely to implement an employee benefit plan pursuant
to a registration statement on Form S-8 (or successor form), a registration
statement on Form S-4 (or successor form) or a transaction to which Rule 145 or
any other similar rule of the Commission is applicable), during the fourteen
(14) calendar days prior to, and during the sixty (60) calendar-day period
beginning on, the effective date of any Registration Statement in which the
Holders of Registrable Securities are participating (except as part of any such
registration, if permitted).

(c) Rule 144 Requirements. For so long as the Company is subject to the
reporting requirements of the Exchange Act, the Company will use its reasonable
best efforts to timely file with the Commission such reports and information
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder and as the Commission
may require. The Company shall furnish to any Holder of Registrable Securities
forthwith upon request a written statement as to its compliance with the
reporting requirements of Rule 144 (or any successor exemptive rule), the
Securities Act and the Exchange Act (at any time that it is subject to such
reporting requirements); a copy of its most recent annual or quarterly report
unless otherwise available at no charge by access electronically to the
Commission’s EDGAR filing system; and such other reports and documents as such
Person may reasonably request unless otherwise available at no charge by access
electronically to the Commission’s EDGAR filing system in availing itself of any
rule or regulation of the Commission allowing it to sell any such securities
without registration.

(d) Obligations of Holders and Others in a Registration. Each Holder agrees to
timely furnish in writing such information regarding such Person, the securities
sought to be registered and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably be required to effect
the registration of such Registrable Securities (the “Requested Information”)
and shall take such

 

16



--------------------------------------------------------------------------------

other action as the Company may reasonably request in connection with the
registration, qualification or compliance or as otherwise provided herein. At
least ten (10) Business Days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify each holder of the information
the Company requires from such Holder if such Holder elects to have any of such
Holder’s Registrable Securities included in the Registration Statement. If at
least five (5) Business Days prior to the filing date, the Company has not
received the Requested Information from a Holder (a “Non-Responsive Holder”),
then the Company may exclude from any Registration Statement the Registrable
Securities of such Non-Responsive Holder.

(f) Limitations on Subsequent Registration Rights. The Company will not enter
into any agreements with any holder or prospective holder of any securities of
the Company which would grant such holder or prospective holder registration
rights with respect to the securities of the Company which would have priority
over the Registrable Securities with respect to the inclusion of such securities
in any registration. If the Company enters into an agreement that contains terms
more favorable, in form or substance, to any shareholders than the terms
provided to the Holders under this Agreement, then the Company will modify or
revise the terms of this Agreement in order to reflect any such more favorable
terms for the benefit of the Holders.

(g) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(h) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Sections 5(c)(ii)-(iv), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

(j) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
of a majority of the then outstanding Registrable Securities; provided that any
such amendment, modification, supplement or waiver that materially, adversely
and disproportionately effects the rights or obligations of any Holder vis-a-vis
the other Holders shall require the prior written consent of such Holder.

(k) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next

 

17



--------------------------------------------------------------------------------

Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:

   Pathfinder Bancorp, Inc.    214 West First Street    Oswego, NY 13126   
Attention: Thomas Schneider    Email: twschneider@pathfinderbank.com

With a copy to:

      Luse Gorman, PC    5335 Wisconsin Avenue, NW, Suite 780    Washington, DC
20015    Attention: Benjamin Azoff, Esq.    Email: bazoff@luselaw.com

If to a Registration Rights Purchaser:

To the address set forth under such Registration Rights Purchaser’s name on the
signature page hereof or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

(l) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. The Company may not
assign its rights (except by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) or obligations
hereunder without the prior written consent of all of the Holders of the then
outstanding Registrable Securities. The rights to have the Company register
Registrable Securities pursuant to this Agreement shall be automatically
assigned by any Registration Rights Purchaser to any transferee of the Shares
only if: (i) the Registration Rights Purchaser agrees in writing with the
transferee or assignee to assign such rights; (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (A) the name and address of such transferee or assignee and (B) the
securities with respect to which such registration rights are being transferred
or assigned; and (iii) at or before the time the Company received the written
notice contemplated by clause (ii) of this sentence, the transferee or assignee
agrees in writing with the Company to be bound by all of the provisions
contained herein with respect to a Holder or Registration Rights Purchaser. In
the event of any delay in filing or effectiveness of the Registration Statement
as a result of such assignment by a Registration Rights Purchaser or its
transferee, the Company shall not be liable for any damages arising from such
delay.

(m) Execution and Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

18



--------------------------------------------------------------------------------

(n) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State. The
parties hereby agree that all actions or proceedings arising out of or related
to this Agreement shall be subject to the exclusive jurisdiction of the state
and federal courts in the State of Delaware. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Purchase Agreement.

(p) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(q) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(r) Independent Nature of Registration Rights Purchasers’ Obligations and
Rights. The obligations of each Registration Rights Purchaser under this
Agreement are several and not joint with the obligations of any other
Registration Rights Purchaser hereunder, and no Registration Rights Purchaser
shall be responsible in any way for the performance of the obligations of any
other Registration Rights Purchaser hereunder. The decision of each Registration
Rights Purchaser to purchase the Shares pursuant to the Purchase Agreement has
been made independently of any other Registration Rights Purchaser. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Registration Rights Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Registration Rights Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Registration Rights Purchasers are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Registration Rights Purchaser acknowledges
that no other Registration Rights Purchaser has acted as agent for such
Registration Rights Purchaser in connection with making its investment hereunder
and that no Registration Rights Purchaser will be acting as agent of such
Registration Rights Purchaser in connection with monitoring its investment in
the Shares or enforcing its rights under the Purchase Agreement. Each
Registration Rights Purchaser shall be entitled to protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any other Registration Rights Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Registration Rights Purchasers has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Registration Rights Purchasers and not because it was
required or requested to do so by any Registration Rights Purchaser. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Registration Rights Purchaser, solely, and not
between the Company and the Registration Rights Purchasers collectively and not
between and among the Registration Rights Purchasers.

 

19



--------------------------------------------------------------------------------

(s) Entire Agreement. This Agreement and the Purchase Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof. There are no restrictions, promises, warranties or undertakings, other
than as set forth or referred to herein and in the Purchase Agreement. This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

PATHFINDER BANCORP, INC. By:  

/s/ Thomas Schneider

Name: Thomas Schneider Title: President and Chief Executive Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF INVESTING ENTITY: CASTLE CREEK CAPITAL PARTNERS VII, LP By: Castle Creek
Capital Partners VII LLC, its general partner By:  

/s/ Tony Scavuzzo

Name:   Tony Scavuzzo Title:   Principal

 

Address for Notice:             6051 El Tordo             P.O. Box 1329
            Rancho Santa Fe, CA 92067 Telephone No: (858) 756-8300 Facsimile No:
(858) 756-8301 E-mail Address: tscavuzzo@castlecreek.com Attention: Tony
Scavuzzo, Principal

Signature Page to Registration Rights Agreement